Per Curiam.
In this action the appellant sued to have a deed executed hy himself to the respondent, King, on March 6, 1896, declared a mortgage and for certain other relief following as an incident thereto and flowing therefrom. The questions presented in the court helow and in this court are wholly questions of fact, depending upon the construction that is to he put upon the acts of the parties at the time the deed was executed and their several relations to the land conveyed subsequent thereto. The trial judge found, after a patient and exhaustive hearing, that the transaction was what upon its face it purported to he, namely, a sale of the land, and this we think is in accord with the weight of the evidence. It has not been our practice to discuss the evidence when no question was involved other than the one as to on which side it preponderates, and we think it would serve no useful purpose to do so in this case. Suffice it to say, therefore, that we have carefully examined the record, and find no reason to reverse the judgment of the trial court. Affirmed.